Frazer, C. J.
— Only two questions are urged upon our consideration: 1. Whether the court erred in instructing the jury. 2. Whether the evidence supports the verdict.
The instruction complained of was to the effect that the facts that one Butler was station agent of a certain railroad company; that he ordered a car- for the shipment of the corn in controversy, and that he weighed the corn, would not, without other proof, be sufficient to show that Butler was the plaintiff’s agent. We perceive no reason to question the correctness of this instruction.-
J. H. Vawter, for appellant.
The second question is not so presented as to require notice, and we do not, therefore, deem it our duty to consider it at length. It seems to us, however, that no injustice was done hy the verdict.
The judgment is affirmed, with costs.